Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 16-28 in the reply filed on 6/20/22 is acknowledged.  Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 6/20/22.
Specification
The specification has multiple occurrences of references to claim numbers.  Reciting claim numbers in the Specification is improper.  The specification should be revised carefully in order to remove the references to claim numbers.  Examples of some references to claim numbers used in the specification are:  Specification pg 1, ln 7 recites “injection moulding in accordance with the preamble of Claim 1” and pg 1, ln 9 recites “injection moulding in accordance with the preamble of Claim 13”.
Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26, ln 2 recites “wherein in that said insert part prevents” which appears to be a misstatement of “wherein that said insert part prevents”.
Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 23-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 22, 25, 28 and 32 of copending Application No. 17/123399.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
If any terminal disclaimers have been filed to obviate the rejections or provisional rejections above, it is requested that such terminal disclaimer be pointed out to the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (GB 1421519).
For claims 16 and 18, Koch et al teach a device for producing a component from a plastics material by injection moulding, the device comprising: two mould halves (Fig. 2 – elements 10a & 10B) that can be pressed together releasably and, in a pressed-together state, form at least one gate region (elements 14/15) and at least one common cavity (element 12) for moulding the plastics material, wherein the gate region is fluidically connected to the cavity to introduce the plastics material into said cavity (Figs 1 & 2, pg 2 lns 5-12 & 51-57), wherein at least one insert part (element 17 formed with the tapering channel portion 21 and the outlet channel portion 20) is provided which is arranged at least partially in a partial region of the gate region (Figs 1 & 4 show the guide piece 17 having outlet channel portion 20 is arranged at least partially in a partial region of the recess 15), and wherein the insert part is formed to prevent or at least to impede flowing of the plastics material through the partial region and is configured to be inserted into different partial regions of the gate region (Examiner notes that pg 2 lns 57-63 & 68-72 state that the direction of entry of the material into the cavity is determined by the outlet channel portion 20 and the end of the channel portion 20 lies in the region 15 at different angle settings which implies that the solid, non-channel portion of guide piece 17 is configured to be inserted into different partial regions of the gate region and prevents flowing of the plastics material through the partial region).
For claim 17, Koch et al teach the form of the insert part is adapted to the form of the partial region of the gate region and at least partially fills the partial region (Figs 1 & 4 show the guide piece 17 is adapted to the form of the partial region of the gate region and at least partially fills the partial region).
For claims 19-22, Koch et al teach the insert part is fastened by at least one fastening means in the gate region; the insert part comprises the at least one fastening means and the fastening means is fastened to a mould half; a mould half comprises the at least one fastening means and the insert part is fastened to the fastening means; and the insert part is fastened releasably or non-releasably in the gate region (Figs 2 & 3, pg 2 lns 78-82, Examiner interprets the fastening means to be grub screw 24 and the frictional force it develops between bolt 18, which includes the head of the bolt – guide piece 17, and bore 19, which is part of mould half 10a).
For claim 23, Koch et al teach the gate region is formed in the shape of a fan (Figs 1 & 4, pg 2 lns 68-69).
For claims 26-28, Koch et al teach an insert part configured to be at least partially inserted into a partial region of a gate region of an injection-moulding tool, wherein that said insert part prevents or at least impedes flowing of the plastics material through the partial region; a form of the insert part is adapted to the form of the partial region of the gate region; and the insert part further comprises at least one fastening means (see citations above).
Claim Rejections - 35 USC § 103                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (GB 1421519) in view of Applicant’s recitation of well known art in the disclosure.
Koch et al teach the invention as discussed above.  In addition, Koch et al teach the direction of entry of the injection material into the mould cavity in a mould influences distribution of the injection material in the cavity (pg 1 lns 29-34).
Koch et al do not teach the device is used in the production of cylinder housings; and the device is used in the production of cylinder housings for concentric slave cylinders. 
However, Applicant’s recitation of well known art in the disclosure teaches the production of cylinder housings for concentric slave cylinders by injection molding (pg 1 ln 21 to pg 2 ln 5) and weld line formation in the region of the cavity in which the plastic compound last converges (pg 2 lns 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Applicant’s recitation of well known art in the disclosure with those of Koch et al by the using Koch et al’s device in the production of cylinder housings for concentric slave cylinders in order to optimize distribution of the injection material in the cavity to maximize product quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743